Title: From Thomas Jefferson to David Humphreys, 14 August 1786
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Paris Aug. 14. 1786.

I wrote you on the 7th. of May, being immediately on my return from England; and have lately received your favor of June  5. and thank you for the intelligence it contains. Every circumstance we hear induces us to beleive that it is the want of will, rather than of ability, to furnish contributions which keeps the public treasury so poor. The Algerines will probably do us the favour to produce a sense of the necessity of a public treasury and a public force on that element where it can never be dangerous. They refuse even to speak on the subject of peace. That with Marocco I expect is signed before this time; for which we are much indebted to Spain.
Your friend Mr. Trumbul is here at present. He brought his Bunker’s hill and Death of Montgomery to have them engraved here. He was yesterday to see the king’s collection of paintings at Versailles, and confesses it surpassed every thing of which he even had an idea. I persuade him to stay and study here, and then proceed to Rome.—Europe is yet quiet, and so will remain probably till the death of the K. of Prussia which is constantly expected. Whether this will be the signal of war or not, is yet to be seen. The two empires and Venice keep alive certain pretensions which may give colour to the commencement of hostilities when they shall think the occasion good. This country is much more intent on sea than on land preparations. Their harbour of Cherbourg will be completed and will hold their whole navy. This is putting the bridle into the mouth of England. The affairs of the United Netherlands have so long threatened civil war, that one ceases almost to believe any appearances. It must be confessed they cannot be stronger. Your friends here are well. La Comtesse d’Houditot asks kindly after you. The public papers continue to say favourable and just things of your poem. A violent criticism of Chastellux’s voiages is just appearing. It is not yet to be bought. I am labouring hard with the assistance of the M. de la fayette to get the general commerce of the U.S. with this country put on a favourable footing, and am not without some hopes. The Marquis is gone into Auvergne for the summer. The rest of the beau monde are also vanished for the season. We give and receive them you know in exchange for the swallows.—I shall be happy to hear from you often, and to hear that you are engaged usefully to your country and agreeably to yourself, being with the most real esteem Dear Sir Your sincere friend & servt.,

Th: Jefferson

